Citation Nr: 1436202	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-34 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for postoperative residuals of a right tubal excision for an ectopic pregnancy. 

2.  Entitlement to service connection for a heart disorder, to include premature ventricular contractions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1980 to March 1989 and from April 2003 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

On the Veteran's VA-Form 9, she requested a Board hearing.  However, in November 2008, the Veteran withdrew this hearing request.  38 C.F.R. § 20.704(d) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence of record, the Board finds that it must once again remand this matter. 

The Veteran received an examination in February 2012 for her heart disability.  The Board finds this examination inadequate for the purpose of determining service connection.  The two rationales provided regarding the Veteran's heart disability are unclear and do not sufficiently address the matter at hand.  Once VA undertakes a duty to provide a medical examination, it must ensure that the examination or opinion is adequate or notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The Board requests a new opinion on the Veteran's current heart condition and whether the etiology of such condition is related to service.

The Veteran also needs to be provided with a more up to date examination regarding the status postoperative residuals of a right tubal excision for an ectopic pregnancy.  The last examination for this disability was in July 2007, more than seven years ago.  The Veteran states that because of this surgery, she faced extreme difficulties in becoming pregnant.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

On remand updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Updated treatment records from the VA Health Care System from September 2012 until the present should be requested and associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, schedule the Veteran for an appropriate VA cardiac examination to determine whether the Veteran has a current disability, as well as the nature and etiology of such disability.  The RO/AMC is requested that the examiner from the February 2012 examination NOT BE USED.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a.  Does the Veteran have a current cardiac disability, to include premature ventricular contractions?  

b.  Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cardiac condition was incurred in or aggravated by military service?  The examiner is specifically asked to comment on whether the Veteran's current cardiac disability is related to her in-service diagnosis of premature ventricular contractions.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After any records requested above have been received, the Veteran should also be scheduled for an appropriate VA examination to determine the current severity and manifestations of her service connected status postoperative residuals of a right tubal excision for an ectopic pregnancy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should report all signs and symptoms necessary for rating the disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC shall then take such additional development action, as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



